UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 15, 2010 ————— KRISPY KREME DOUGHNUTS, INC. (Exact name of registrant as specified in its charter) ————— North Carolina 001-16485 56-2169715 (State or other jurisdiction (Commission File Number) (I.R.S. Employer Identification of incorporation) No.) 370 Knollwood Street, Winston-Salem, North Carolina 27103(Address of principal executive offices) Registrant’s telephone number, including area code: (336) 725-2981 Not Applicable(Former name or former address, if changed since last report) ————— Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR
